Name: Commission Regulation (EEC) No 2760/79 of 7 December 1979 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1979 to be carried forward to the 1980 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/22 Official Journal of the European Communities 8 . 12. 79 COMMISSION REGULATION (EEC) No 2760/79 of 7 December 1979 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1979 to be carried forward to the 1980 financial year Whereas it is not necessary in the case of intervention stocks as at 31 December 1979 to use the provision in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ( ! ), as amended by Regulation (EEC) No 1030/79 (2), and in particular Article 8 thereof, Whereas the first paragraph of Article 8 of Regulation (EEC) No 1 883/78 provides that prices are to be deter ­ mined for calculating the value of the agricultural products in intervention storage on 31 December 1 979 to be carried forward to the 1 980 financial year ; whereas these products are generally valued at their purchase price ; whereas prices should therefore be based on the actual purchase prices paid by the inter ­ vention agencies during a reference period running from 1 January 1979 to the latest month for which the figures are known (including those of products carried over from 1978 and entered in the accounts on 1 January 1979 at their carry-over prices); HAS ADOPTED THIS REGULATION : Article 1 The prices to be used for calculating the value of agri ­ cultural products in intervention storage on 31 December 1 979 to be carried over into the 1 980 finan ­ cial year shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 216, 5 . 8 . 1978 , p. 1 . *) OJ No L 130, 29 . 5 . 1979, p. 4. 8 . 12. 79 Official Journal of the European Communities No L 312/23 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1979 to be carried over to the 1980 financial year (tonnes) Product ECU Belgium Bfrs Luxembourg Lfrs Denmark Dkr Germany DM France FF Ireland £ Irl Italy Lit Netherlands F1 United Kingdom £ Common wheat : II I I  of bread-making quality 161.50 6 556 6 556 1 190 450 899 106-50 171 308 452 95-00  not of bread-making III IIIIIIII quality 14900 6 049 6 049 1 098 415 830 98-00 158 049 417 87-50 Barley 15200 6 170 6 170 1 120 423 846 100.00 161 231 425 89-50 Rye 169.00 6 861 6 861 1 245 470 941 111.50 179 263 473 99-50 Durum wheat 211.00 8 566 8 566 1 554 587 1 175 139.00 223 814 591 124-00 Skimmed-milk powder 95900 39 146 39 146 7 064 2 699 5 339 632.00 1 017 240 2 699 563-50 Butter 2 312.00 94 374 94 374 17 030 6 507 12 871 1 524-00 2 452 408 6 507 1 359.00 Olive oil 1 268.00 51 475 51 475 9 340 3 529 7 059 836-00 1 345 006 3 549 745-00 Oilseeds 344-50 13 985 13 985 2 538 959 1 918 227.00 365 421 964 202-50 Sugar 410-90 16681 16681 3 027 1 144 2 288 271.00 435 854 1 150 241-50 Tobacco 2 160.00 87 685 87 685 15910 6012 12 025 1 424-00 2 291 177 6 046 1 269-50 Beef and veal IIIIIII I  quarters 1 909-50 77 516 77 516 14 065 5315 10 631 1 259-00 2 025 464 5 345 1 122-50  boned 2 397.10 97 311 97 311 17 657 6 672 13 345 1 580-50 2 542 676 6710 1 409-00  preserves 1 848-50 75 040 75 040 13616 5 145 10 291 1 218.50 1 960 759 5 174 1 086-50